Jermyn, pro defendente. (1) I agree that the lease for years here is void, but it appears that the title is *confessed to be in Lord Clarke, so that the plaintiff has no cause of action; (2) It appears also that the action was not brought in the proper county.
There is no confession here, for it is a bad plea.
Secondly, if the lease had been pleaded by deed, then this special plea would have been well to bring the trial into the proper county. As in 38 El., Piggot and Hele, in trover and conversion. Like wise in a case between my father and Lord St. Johns, who brought such an action against my father in Suffolk, for hay growing in Wales. There was a case this term, Styles v.Snellgrave, in C. B., where one brought an action of trover, for two calves, declaring that he was possessed of them as of his own goods, and lost them, etc. The defendant justified, because one Serjeant was possessed of them, as of his own goods; and on such a day and year died, and made the defendant his executor, and gives color to the plaintiff, and so justifies. On this plea there was a demurrer, for it amounts to the general issue. When it is alleged in the declaration that the plaintiff was possessed of them as of his own goods, etc., and the defendant says that another was possessed as of his own goods, this amounts to a plea of non culp. And in all actions of trover, *Page 765 
every special plea, with color, amounts only to the general issue, unless it is something concerning the title to the land. But as here the title to the land is not in question, but the matter is only a trespass for goods carried away; it is otherwise, and the special plea with color, as it does not concern the title, is a good plea.
Quod, JONES, J., concessit. But